





EXHIBIT 10.3
DFNS Group




TO: Mr. Elie Gugenheim
 
           Avenida de las Fuentes No.41-A, Desp. 1001/1002
           Col. Lomas de Tecamachalco
           Naucalpan de Juarez, Estado de
           Mexico Mexico C.P.53950
 




June 3, 2013




Dear Mr. Gugenheim,
  
This is to confirm that we agree  to extend  the period of time for you and our
company  to enter into a stock purchase agreement  pursuant to Section 8 of the
Subscription  Agreement  we entered into on March 7, 2013. By signing below, you
agree to extend such date until September 9, 2013. We also agree to extend the
time for you to enter into the Second Tranche of the contemplated transaction
referred to in Section 1.2 of the Subscription Agreement until September 9,
2013.
 






Very truly yours,
 
/s/Uri Nussani
Uri Nissani
                                                                                             
President and CEO
 




 
Agreed to:


/s/Elie Gugenheim
Elie Gugenheim

